


Exhibit 10.2

 

AMENDMENT

2008 PERFORMANCE BASED RESTRICTED STOCK AGREEMENT

 

Executive Group

 

This amendment to the 2008 Performance Based Restricted Stock Agreement
(“Amendment”) is being entered into as of the 6th day of March, 2009, among
Simon property Group, L.P., a Delaware limited partnership (the “Partnership”),
Simon Property Group, Inc., a Delaware corporation (the “Company”), and [Fname]
[LName], a key personnel member of the Partnership or one of the Partnership’s
Affiliates (“Participant”), pursuant to the Simon Property Group, L.P. 1998
Stock Incentive Plan (the “Plan”).

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of the
Company, appointed to administer the Plan, has allocated to Participate a dollar
allocation, a portion of which has been converted into an award of restricted
stock; and

 

WHEREAS, the parties entered into a 2008 Restricted Stock Agreement dated as of
May 1, 2008, describing such dollar allocation and the terms and conditions of
any award to Participant (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement in certain respects.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:

 

1.                                       Capitalized Terms.  All capitalized
terms used in this Amendment and not otherwise defined shall have the meanings
given them in the Agreement and the Plan.

 

2.                                       Allocation of Award.  The Partnership,
with the approval of the Committee, has awarded to Participant [Award_Value_]
shares (the “Award”) of common stock of the Company, par value 0.0001 per share
(“Common Stock”), subject to vesting requirements and other terms and conditions
set forth in the Agreement and the Plan, as the same may be amended or modified
from time-to-time by the Committee.

 

3.                                       Distributions.  The Participant has the
right, pursuant to the Agreement, to receive distributions on the Award. 
Notwithstanding the terms of the Agreement, the parties hereto have agreed that
Participant shall relinquish and release the Partnership and the Company from
any obligation to distribute to the Participant that portion of distributions on
the unvested portion of the Award which the Company has or may hereafter elect
to distribute in the form of additional Common Stock.  The Participant does not
waive, and shall be entitled to continue to receive, all distributions on the
unvested portion of the Award which shall be paid in cash, as well as all
distributions made by the Company, in

 

1

--------------------------------------------------------------------------------


 

whatever form, on the vested portion of the Award as well as any other award of
Common Stock, whether or not vested, made to Participant pursuant to the Plan.

 

Except as herein amended, all terms and conditions of the Agreement shall remain
in full force and effect.  This Amendment shall be binding upon and inure to the
benefit of the successors, assigns, and heirs of the respective parties.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

SIMON PROPERTY GROUP, L.P., a Delaware limited partnership

 

 

 

 

 

  By:

Simon Property Group, Inc., a Delaware

Corporation, its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

     John Rulli, Executive Vice President

 

 

 

 

 

 

 

 

 

SIMON PROPERTY GROUP, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

     John Rulli, Executive Vice President

 

 

 

 

 

 

 

 

 

Signature of Participant

 

{please return a signed copy to Human Resources}

 

2

--------------------------------------------------------------------------------
